Citation Nr: 0707535	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a video-conference hearing in January 
2007.

Pursuant to a January 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to be etiologically related to acoustic trauma to which the 
veteran was exposed during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
herein below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board has reviewed the veteran's service medical records 
and observes that they are void of complaints of or treatment 
for tinnitus.  Subsequent to service, the veteran underwent a 
VA examination in November 2005 addressing his claimed 
tinnitus disability.  The examiner noted the veteran's 
history of military noise exposure and referenced his 
bilateral hearing loss.  The veteran reported a bilateral 
tinnitus, more so in the right ear that varied in frequency 
of tinnitus symptoms.  The veteran reported that the tinnitus 
began three to four months ago.  Examination confirmed 
predominantly moderate to moderately severe sensorineural 
hearing loss bilaterally.  The examiner opined that the 
veteran's tinnitus was not caused by his military noise 
exposure.  In reaching this opinion, the examiner noted that 
the veteran reported that the onset of his tinnitus was just 
three to four months ago, many years after service.

In a February 2006 private medical statement, the veteran's 
private physician noted the veteran's history of military 
noise exposure.  The veteran complained that his tinnitus, 
worse in the right ear and at night, was constant and 
occasionally interrupted his sleep and concentration.  The 
physician explained that tinnitus was a latent finding after 
prolonged noise exposure.  The physician noted that the 
veteran had no other history of noise exposure.  The 
veteran's hearing loss was a combination of old age and a 
result of his military noise exposure.  The physician 
explained that tinnitus was a latent finding, noise related, 
and accompanied high frequency sensorineural hearing loss.  
Thus, the physician opined that his tinnitus was related to 
his high frequency sensorineural hearing loss which was the 
result of military noise exposure.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (providing it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (providing that bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (indicating that a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   
 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the tinnitus as 
likely as not is the result of noise exposure during the 
veteran's period of active service.  See Owens v. Brown, 7 
Vet. App. at 433.  In this regard, the Board notes that the 
private physician is certainly competent to make a medical 
determination that the veteran's disorder was first manifest 
prior to the time when it was first diagnosed.  See also 
38 C.F.R. § 3.303(d).  To that end, the Board also observes 
that in his January 2007 Board hearing, the veteran testified 
that he had experienced the bilateral tinnitus for roughly 
30-35 years, but did not know what it was, so he failed to 
report the symptoms.  As noted above, the veteran is 
competent to present evidence of continuity of symptomatology 
of tinnitus.  See Charles v. Principi, 16 Vet. App. at 374-
75.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.303(d).   


ORDER

Service connection for tinnitus is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


